Name: Regulation (EU) 2016/580 of the European Parliament and of the Council of 13 April 2016 on the introduction of emergency autonomous trade measures for the Republic of Tunisia
 Type: Regulation
 Subject Matter: tariff policy;  economic policy;  politics and public safety;  processed agricultural produce;  trade;  international trade;  Africa
 Date Published: nan

 18.4.2016 EN Official Journal of the European Union L 102/1 REGULATION (EU) 2016/580 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 April 2016 on the introduction of emergency autonomous trade measures for the Republic of Tunisia THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) The Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part (2) (the Agreement) constitutes the basis of the relationship between the Union and Tunisia. (2) Following the terrorist attack of 26 June 2015 near Sousse, Tunisia, the Council, in its conclusions of 20 July 2015, stated that the Union, in consultation with its Member States, would explore the option of taking exceptional and temporary measures to support the Tunisian economy. (3) Olive oil is Tunisia's main agricultural export product to the Union and the olive oil industry is an important part of the country's economy, as it is for some regions of certain Member States. (4) The Union can best support Tunisia's economy, in accordance with the objectives set out in the European Neighbourhood Policy and in the Agreement, by providing an attractive and reliable market for Tunisia's exports of olive oil. The provision of such a market requires the introduction of autonomous trade measures allowing for the import of that product into the Union on the basis of a duty free tariff quota. (5) In order to prevent fraud and to ensure that the envisioned autonomous trade measures will really benefit the Tunisian economy, those measures should be subject to compliance by Tunisia with the rules provided for in the Agreement regarding the origin of products and the procedures related thereto, as well as to Tunisia's effective administrative cooperation with the Union. (6) The preservation of the stability of the olive oil market in the Union requires that the additional volume generated by the autonomous trade measures is only made available after the exhaustion of the volume of the annual untreated olive oil duty free tariff quota laid down in Article 3(1) of Protocol No 1 to the Agreement. (7) Article 184 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (3) lays down the rules on the administration of tariff quotas. Those rules should also apply to the autonomous trade measures provided for in this Regulation. (8) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission enabling it to temporarily suspend the preferential arrangements established by this Regulation and to introduce corrective measures in cases where the Union market is affected by this Regulation. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (4). (9) The emergency autonomous trade measures established by this Regulation are intended to alleviate the difficult economic situation, which Tunisia is currently facing, due to the terrorist attacks. Those measures should therefore be limited in time and be without prejudice to negotiations between the Union and Tunisia on the establishment of a Deep and Comprehensive Free Trade Area (DCFTA). (10) In view of the severe damage done to Tunisia's economy, in particular to its tourism sector, by the terrorist attack near Sousse on 26 June 2015, and the need to take emergency autonomous trade measures to alleviate Tunisia's economic situation in the short term, it was considered to be appropriate to provide for an exception to the eight-week period referred to in Article 4 of Protocol No 1 on the role of national Parliaments in the European Union, annexed to the Treaty on European Union, to the Treaty on the Functioning of the European Union and to the Treaty establishing the European Atomic Energy Community, HAVE ADOPTED THIS REGULATION: Article 1 Preferential arrangements An annual duty free import tariff quota of 35 000 tons (the annual import tariff quota) for the calendar years 2016 and 2017 is opened for imports into the Union of untreated olive oil originating in Tunisia and falling within CN codes 1509 10 10 and 1509 10 90 where such untreated olive oil is wholly obtained in Tunisia and transported directly from Tunisia to the Union. Article 2 Conditions for entitlement to the annual import tariff quota Entitlement to the annual import tariff quota shall be subject to compliance by Tunisia with the rules regarding the origin of products and with the procedures related thereto, provided for in Protocol No 4 to the Agreement. Article 3 Access to the annual import tariff quota The annual import tariff quota shall be made available only after the exhaustion of the volume of the annual untreated olive oil duty free tariff quota provided for in Article 3(1) of Protocol No 1 to the Agreement. Article 4 Administration of the annual import tariff quota The Commission shall administer the annual import tariff quota in accordance with Article 184 of Regulation (EU) No 1308/2013. Article 5 Temporary suspension Where the Commission finds that there is sufficient evidence of a failure by Tunisia to comply with the conditions set out in Article 2, it may adopt an implementing act suspending temporarily in whole or in part the preferential arrangements provided for in Article 1. That implementing act shall be adopted in accordance with the examination procedure referred to in Article 7(2). Article 6 Mid-term review 1. The Commission shall conduct an assessment of the impact of this Regulation on the Union olive oil market at mid-term following its entry into force and present the conclusions of that assessment to the European Parliament and to the Council. 2. If it is found that the Union olive oil market is affected by the provisions of this Regulation, the Commission shall be empowered to adopt an implementing act in order to introduce corrective measures aiming to restore the situation on that market. That implementing act shall be adopted in accordance with the examination procedure referred to in Article 7(2). Article 7 Committee procedure 1. The Commission shall be assisted by the Committee for the Common Organisation of the Agricultural Markets established by Article 229 of Regulation (EU) No 1308/2013. That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 8 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply until 31 December 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 13 April 2016. For the European Parliament The President M. SCHULZ For the Council The President J.A. HENNIS-PLASSCHAERT (1) Position of the European Parliament of 10 March 2016 (not yet published in the Official Journal) and decision of the Council of 11 April 2016. (2) OJ L 97, 30.3.1998, p. 2. (3) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (4) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).